Citation Nr: 1007469	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

3.  Whether the termination of death pension benefits was 
proper.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1951 to July 1955 
and from January 1962 to May 1972.  He had service in the 
Republic of Vietnam from January 1964 to July 1964, November 
1967 to November 1968, and from March 1971 to February 1972.  
He died in May 2006.  The appellant is the surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for the cause 
of the Veteran's death and the termination of death pension 
benefits are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in May 2006; the immediate cause of the 
Veteran's death was listed as leukemia due to myelodysplasia.

2.  At the time of the Veteran's death, service connection 
was in effect for amputation, mid portion middle phalanx, 
long and ring fingers of the right had with an evaluation of 
20 percent effective May 10, 1972, hemorrhoids with a 
noncompensable evaluation effective May 10, 1972, and for a 
scar, pilonidal cyst with a noncompensable evaluation 
effective May 10, 1972.

3.  In July 2006, the appellant submitted an application for 
DIC benefits.

4.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a) (2) (i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In connection with the claim herein decided, the appellant 
has been notified of the reasons for the denials of the claim 
for DIC pursuant to 38 U.S.C.A. § 1318 and has been afforded 
the opportunity to present evidence and argument with respect 
to this claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant with regard to this claim.  As will be 
explained below, the undisputed facts reflect that this claim 
lacks legal merit.  As the law, and not the facts, is 
dispositive of these claims, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
where law, not factual evidence, is dispositive).

Moreover, in the circumstances of this case, where there is 
no legal basis for eligibility for DIC benefits under 38 
U.S.C.A. § 1318, a remand for additional development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Finally, since the RO has provided the appellant with all 
required notice relevant to the legal basis for the denials 
of her claim for DIC pursuant to 38 U.S.C.A. § 1318 the Board 
finds that there is no prejudice in proceeding with 
adjudication of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria and Analysis

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years. Clarification has been provided by 
decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix 
(citation omitted), was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 
(2008).

In this case, the Veteran died in May 2006 and the 
appellant's claim was filed in July 2006.  As such, these 
events occurred after VA's January 2000 amendment of 38 
C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 
1318.  The appellant has not alleged CUE in any such 
decision.

Moreover, the Board notes that at the time of his death the 
Veteran was service connected for amputation, mid portion 
middle phalanx, long and ring fingers of the right hand with 
an evaluation of 20 percent effective May 10, 1972, 
hemorrhoids with a noncompensable evaluation effective May 
10, 1972, and for a scar, pilonidal cyst with a 
noncompensable evaluation effective May 10, 1972.  The 
combined evaluation was 20 percent.

Thus, there is nothing to change the fact that the Veteran 
had no service-connected disability or disabilities rated as 
totally disabling for at least 10 years prior to his death.  
Rather, the evidence shows that the Veteran, at the time of 
his death was service connected for amputation, mid portion 
middle phalanx, long and ring fingers of the right hand, 
hemorrhoids, and for a scar, pilonidal cyst, and none of the 
disabilities was rated totally disabling and the combination 
did not result in total disability.  The evidence also does 
not reflect that the Veteran was a POW.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the Veteran did not have a service-
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 
(2009).  Entitlement to these benefits must therefore be 
denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).
ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C. § 1318 is denied.


REMAND

The appellant is claiming service connection for the cause of 
the Veteran's death.  The appellant has argued that the 
Veteran's leukemia and myelodysplastic syndrome were due to 
exposure to Agent Orange.  The Veteran's DD-214 shows that he 
served Republic of Vietnam from January 1964 to July 1964, 
November 1967 to November 1968, and from March 1971 to 
February 1972.  

The Board notes that the appellant has submitted various 
internet articles and studies which state that there is a 
relationship between exposure to Agent Orange and 
myelodysplasia.  Significantly, one of the article submitted 
states that Vietnam veterans that were exposed to Agent 
Orange are at risk of developing myelodysplastic syndrome.  
Moreover, private treatment records of August 2005 note that 
the physician discussed Agent Orange with the Veteran.  In 
the assessment, the physician referenced Agent Orange, 
myelodysplastic syndrome and leukemia.  Unfortunately, a 
portion of the assessment is illegible and the Board cannot 
be sure whether the physician was suggesting or implying a 
relationship between Agent Orange and myelodysplastic 
syndrome and leukemia.  Finally, the Board notes that a 
private treatment record of February 2008 notes that the 
physician had a long discussion with the Veteran regarding 
agent orange and its relationship to myelodysplastic 
syndrome.  However, the physician did not provide the details 
of the discussion.

Moreover, the Board notes that under 38 C.F.R. § 3.309(e) if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection for 
chronic lymphocytic leukemia is presumed.  The Veteran's 
death certificate did not specify the type of leukemia that 
caused the appellant's death.  

While the record contains numerous pieces of evidence which 
suggest that there may be a relationship between exposure to 
Agent Orange and myelodysplastic syndrome there is no medical 
opinion addressing whether the Veteran's myelodysplastic 
syndrome or leukemia are related to the Veteran's exposure to 
Agent Orange.  In the Board's opinion, such opinion is 
required in this case because the medical evidence currently 
of record is not sufficient to decide the claim.

The Board also notes that, an NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.

In August 2006, the RO granted death pension benefits 
effective June 2006.  In the same letter, the RO informed the 
appellant that her death pension benefits had been terminated 
effective July 2001 based on her income.  In an October 2006 
statement, the appellant while not specifically addressing 
the termination of death pension, did express a disagreement 
with the manner in which the RO calculated her income.  The 
Board finds that the appellant's statement can reasonably be 
construed as a disagreement with the termination of the death 
pension benefits as that was the only benefit which had been 
decided contingent on her income.  The filing of an NOD 
places a claim in appellate status.  Therefore, a Statement 
of the Case regarding the issue of termination of death 
pension benefits must be issued to the appellant.  As such, 
this issue must be remanded.  Manlincon v. West, 12 Vet. App. 
239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a VA medical 
opinion from an oncologist.  The examiner 
should review all of the evidence of 
record, including the VA outpatient and 
private medical records and state the 
exact type of leukemia the Veteran had 
been diagnosed with at the time of his 
death.  The examiner should specifically 
opine as to the etiology of the 
appellant's leukemia and myelodysplastic 
syndrome.  He should opine as to whether 
it is as least as likely as not (i.e., 50 
percent or greater probability), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not 
(probability less than 50 percent) that 
the Veteran's exposure to Agent Orange 
caused leukemia and myelodysplastic 
syndrome.  In rendering his opinion, the 
examiner should specifically consider the 
internet articles and studies which appear 
to draw a relationship between exposure to 
herbicides and myelodysplastic syndrome.  
The claim folder must be made available to 
the examiner for their review.  A full 
rationale for all opinions expressed 
should also be provided.

2.  After the above development has been 
completed, the AOJ should issue a 
supplemental statement of the case 
regarding the issue of entitlement to 
service connection for the cause of the 
Veteran's death.

3.  The AOJ should issue the appellant a 
statement of the case on the issue of 
whether the termination of death pension 
benefits was proper.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


